Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Final Rejection

 The Status of Claims:
Claims 1-12 are pending. 
Claims 1-12 are rejected. 
IDS 
The IDS filed on 2/17/2021 have been reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
Applicants’ argument filed 3/23/2021 have been fully considered, and are 

persuasive. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


	
The rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claim. 

However, in view of the revised claim 2, some other issue is to be resolved in the following:
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim  1, the term" about ”  of the phrase” at least about” is recited. This expression is vague and indefinite because of the following reason: 
    PNG
    media_image1.png
    200
    645
    media_image1.png
    Greyscale

The examiner recommends to remove the term" about”. from the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	 The previous rejection of Claims 1-12 under 35 U.S.C. 103 as being unpatentable over Finley et al (US 2016/0346339 A1) in view of Whalley et al (US 2012/0004251 A1) has been withdrawn.

However, in view of the revised claim 2 and finding a new prior art based on the IDS filed on 2/17/2021, another 103 rejection seems necessary in the following:


2.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Verzura et al (US 2016/0106705 A1) in view of Whalley et al (US 2012/0004251 A1)

Verzura et al teaches that Cannabis products were taken orally in an herbal tea concoction and were used for their pain-relieving and sleep-inducing properties as in the instant Claims 10 and 12 (inherently) .(.(see page 1, a paragraph#0003)

Limonene-citrus (orange, tangerine, lemon, and grapefruit), rosemary, juniper, peppermint Repulsive topredators. Found in the rinds of many fruits and flowers. With
the presence of other certain terpenes, Limonene can be an anti-bacterial, anti-fungal, anti-depressant and anti-carcinogen. It can synergistically promote the absorption of other terpenes by quickly penetrating cell membranes. The result
can be increased systolic blood pressure.(see page 3, apargraph#0050)
In some embodiments the extract contains THCa and CBDa and at least two cannabinoids selected from CBNa, CBCa, THC, CBN and CBC. In other embodiments the extract includes THC, CBN, CBC and CBD.as in the instant Claim 2 .(see page 4, a pargraph#0057)
The terpene and/or flavonoids in the extract include for example, terpene is linalool, 1,8-cineole (eucalyptol),C-pinene, terpineol-4-ol, p-cymene, borneol, A-3-carene,B-sitosterol, B-myrcene as in the instant claim 6, B-caryophyllene.d-limonene in the instant claim 9,, cannflavin A, apigenin, quercetin orpulegone. (see page 4, a paragraph#0058)

Therefore, in a further aspect the invention provides a method of making a pharmaceutical composition comprising, as an active agent, a substance which is an extract from at least one cannabis plant variety formulated into a final pharmaceutical composition.
The extract may be formulated with any convenient pharmaceutically acceptable diluents, carriers or excipients to produce a pharmaceutical composition.
a flavoring Such as for example lemon oil, orange oil or both.
0064. A preferred formulation includes a cannabinoid mixture where THCa is greater than or equal to 95%; a CBD is less than 1% as in the instant Claim 4; CBNa is less than 3%; and CBCa is less than 1%. In some aspects the formulation further includes d-limonene, linalool, 1,8-cineole (eucalyptol), C-pinene, terpineol-4-ol, p-cymene, borneol. A-3-carene, B-sitosterol, cannflavin A, apigenin, and quercetin. This preferred formulation is referred to herein as PRANA 1.
Another preferred formulation includes a cannabinoid mixture where the THCa is less than or equal to 35%;CBDa is greater than or equal to 60%: THC is less than 1% as in the instant Claim  3; CBN is less than 1% as in the instant Claim  5; and CBC is less than 1%. In some aspects the formulation further includes d-limonene, linalool,1,8-cineole (eucalyptol), C-pinene, terpineol-4-ol, p-cymene, borneol, A-3-

Formulation of Cannabis Extracts
Mix 1 gram of cannabis oil as in the instant Claim  7 produced by the above methods with a min of 95% total cannabinoid concentration per 40 ml of NEOBEE 895 for approximately 24 hrs at a temperature under 90° F. but not lower than 70° F. without exposure to light.(see page 7, example 6)
 Accordingly the invention also includes methods of alleviating a symptom associated with anxiety, post-traumatic stress disorder, chronic pain, or opiate dependency, paralysis, neuropathy, Crohn's disease, inflammatory bowel disorders, glaucoma, seizures, epilepsy, autism, or cancer comprising administering to a subject any one of the formulation according to the invention. (see page 5, a pargraph#0083)

The instant invention, however, differs from the prior art in that the terpene fraction comprising limonene in an amount of at least about 5.4% by weight of the terpene fraction  and the Cannabis extract 2comprising a terpene fraction in an amount of less than 50% by weight are unspecified  in the prior art.

Whalley et al teaches the use of phytocannabinoid cannabidivarin in the treatment of epilepsy 
 (see page 11, a paragraph#0210) 

    PNG
    media_image2.png
    482
    546
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    322
    520
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    173
    527
    media_image4.png
    Greyscale
 
(see page 11, tables 4.5-4.6 ,a paragraph#0209) 
 
    PNG
    media_image5.png
    100
    678
    media_image5.png
    Greyscale

(see page 16, claim 21)
 Regarding the Claims 1 and 11, with respect to the lack of teaching limonene in an amount of at least about 5.4% by weight of the terpene fraction, Whalley et al does describe that the content of limonene based on the total terpene fraction (52-64%) can be 4,14 % according table 4.5; the claimed ranges and  prior art do not overlap but are 
Regarding  the Claim 8,  with respect to the lack of teaching the Cannabis extract 2comprising a terpene fraction in an amount of less than 50% by weight, the prior art is silent about it. However the limitation of a composition with respect to the percentage does not impart patentability to the composition when such a value is one of those which would be determined by one of ordinary skill in the art in achieving optimum condition for the particular composition. The percentage range is well-understood by those of ordinary skill in the art to be a result-effective variable, especially when attempting to control the composition by selecting the optimum range of a terpene fraction in the Cannabis extract. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to control the optimum range of the terpene fraction in 

Verzura expressly discloses the pharmaceutical composition obtained from Cannabis containing THC, CBD , CBN , beta-myrcene , beta-caryophyllene , linalool , d-limonene and etc, which can be useful for alleviating a symptom associated with epilepsy and for a sleep disorder due to sleep-inducing properties of Cannabis. Similarly, Whalley does teach the use of phytocannabinoid cannabidivarin  composition containing  a specific amount of limonene  in the treatment of epilepsy.  Both are closely related to each other with respect to using a cannabis extract or its pharmaceutical composition for treating the sleep disorder or epilepsy. Furthermore, Whalley does offer guidance for the use of  the specific amount of limonene (see page 11, tables 4.5-4.6) 
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate Whalley’s teaching of using the specific amount of limonene in the terpene fraction of the Cannabis extract by a routine experimentation into Verzuraet’s pharmaceutical composition in order to arrive at the claimed invention.  This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art in the absence of an unexpected result. 


				Applicants’ Argument		
 	  Applicants argue the following issues:
 
 
 
Finley's process would remove all volatile terpenes and therefore teaches away inclusion of volatile terpenes such as limonene in the cannabis compositions. Whalley only discloses a composition that contains limonene in an amount of 4.14%, which is below the amount of limonene required in instant claim 1. Assuming Finley and Whalley were combinable, one skilled in the art would have arrived at a composition that is outside of the scope of instant claim 1. De Meijer's compositions are only for reference purposes and have no medicinal purpose. There is no motivations to one skilled in the art to combine Finley's biological active compositions with De Meijer's reference compositions that have no medicinal purpose. 
With respect to the treatment of diseases, none of Finley's and/or Whalley's compositions are for the treatment of a sleep disorder. Finley's compositions are useful for treating cancer, headaches, vertigo, body aches, and/or glaucoma, perhaps via GPCR activation (see Finley's Example 5). Whalley's compositions are useful for treating epilepsy, perhaps via sodium or calcium channels, or via enhanced GABAergic inhibition (see Whalley's [0056]). In that regard, Finley and Whalley are not combinable. 
As stated above, Applicant's claimed compositions requires limonene in an 
amount of at least about 5.4% by weight of the terpene fraction, and high amounts of limonene, in combination with a Cannabis extract, are essential for treating a sleep disorder. Applicant's required limonene and advantages are neither disclosed nor suggested by Finley, Whalley, and De Meijer, alone or in combinations. 

As such, Applicant respectfully requests the rejection under 35 U.S.C. § 103 be withdrawn. 
 
Regarding applicants’ arguments, the Examiner has noted applicants’ argument. 
As indicated in the above, the previous rejection of Claims 1-12 under 35 U.S.C. 103 as being unpatentable over Finley et al (US 2016/0346339 A1) in view of Whalley et al (US 2012/0004251 A1) has been withdrawn. However, finding a new prior art from the IDS filed on 2/17/2021, another 103 rejection seems necessary.
Therefore, a new response based on the new 103 rejection will be expected in the future.
Conclusion
Claims 1-12 are rejected. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/17/2021 prompted the new THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/8/2021